Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/309,173 which was filed on 12/12/2018 and is a 371 of PCT/JP2017/022441 filed 6/19/2017. 

Response to Amendment
	In the reply filed 7/29/2022, claims 1, 13, and 14 have been amended.  No new claims have been added or cancelled.  Accordingly claims 1, 5, 7-8, and 10-14 stand pending.		 

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano et al. (US2002/0099685), hereinafter Takano, in view of Chitiveli et al. (US2011/0004609), hereinafter Chitiveli, Dhoopar et al. (US2014/0280068), hereinafter Dhoopar, and Montana et al. (US2015/0134684), hereinafter Montana.

Regarding Claim 1:
Takano teaches:
An information analysis system comprising: a memory (Takano, figure 2, note memory); and 
at least one processor coupled to the memory (Takano, figure 2, note CPU), 
the processor performing operations, the operations comprising: acquiring, by searching for first search information related to a search target in a first information source, a first search result related to the first search information (Takano, figure 4, [0003, 0086-0089], note acquiring first search results such as document IDs);
iteratively acquiring, by searching for second search information in each of a plurality of second information sources, a plurality of second search results related to the second search information, the second search information being the first search result or a prior second search result that has already been acquired (Takano, figure 5, [0003, 0090], note using the results from the first search, e.g. document IDs, to perform additional searches; note searching multiple sources);
determining usefulness of each second search result, based on evaluation with respect to the first search result (Takano, [0067, 0089], note calculating a relevance score is interpreted as determining usefulness based on the evaluation, note the results are returned in ascending order which means they are ranked with respect to each other, which includes the documents from the first search result); 
calculating a score indicating the usefulness of each second search result (Takano, [0067, 0089], note calculating a relevance score);
generating display data for displaying at least part of one or more of the second search results, based on the score indicating the usefulness of each second search result (Takano, [0061, 0066-0068], note display the search results based on the relevancy score, this includes the second search results), and for inhibiting display of one or more other of the second search results that have a similarity to the one or more of the second search results and that have been redundantly acquired with the one or more of the second search results (Takano, figure 1, [0023, 0073], note search result merging means by any method and therefore merging is interpreted to inhibit display of redundant results;
displaying the data (Takano, figure 11, [0028, 0029], note displaying results);
While Takano teaches displaying at least part of one or more search results based on the score, Takano doesn’t specifically teach the user interface comprising a useful button, a non-display button, a display button, and a redisplay button.  Takano also doesn’t teach increasing the score responsive to the useful button, the display button, or the redisplay button being depressed; decreasing the score responsive to the non-display button being depressed; calculating a first distance between the first search information and each second search result, based on a number of search iterations from the first search result to the second search result; controlling whether to display each second search result, based on the first distance related to the second search result and the score indicating the usefulness of the second search result; determining whether a search related to a particular second information source can be executed, based on limiting information indicating an execution condition for the search being permissible as to the particular second information source, the limiting information being set with respect to the particular second information source, and usage history information indicating an execution search history in the particular second information source; controlling whether to acquire any second search result from the particular second19Docket No. J-18-0235 information source, based on a determination result in determining whether the search related to the particular second information source can be executed; and updating the usage history information when acquiring the search result from the particular second information source; the usage history information is a used time and a usage time, and the limiting information is a time limit.  However, Chitiveli is in the same field of endeavor, information retrieval, and Chitiveli teaches:
acquiring, by searching for first search information related to a search target in a first information source, a first search result related to the first search information (Chitiveli, figures 3-4, [0006], note receiving an initial set of search results);
iteratively acquiring, by searching for second search information, a plurality of second search results related to the second search information, the second search information being the first search result or a prior second search result that has already been acquired (Chitiveli, figures 3-4, [0006, 0032-0033], note using the first search results to generate a second improved search results.  When combined with the previous references this would be for the second search information as taught by Takano);
determining usefulness of each second search result, based on evaluation with respect to the first search result (Chitiveli, abstract, figure 4, [0026-0028, 0032-0033, 0038], note user feedback for determining if the items in the search result were useful or not with respect to the first search results that were used for the training); 
calculating a score indicating the usefulness of each second search result (Chitiveli, figure 4, [0030-0033, 0038], note user feedback for determining if the items in the search result were useful or not; note similarity score based on user feedback and usefulness training classifier),
generating display data for displaying at least part of one or more of the second search results, based on the score indicating the usefulness of each second search result (Chitiveli, figure 4, [0026-0028, 0030-0033], note displaying improved search results based on the similarity score), 
displaying the data (Chitiveli, figure 2, [0006-0008], not displaying the results);
displaying an operation user interface used for user evaluation of the usefulness of each second search result, including a useful button, a non-display button, a display button, and a redisplay button (Chitiveli, figure 4, [0026-0028, 0030-0033], note adding/including/re-ranking documents above the threshold; note acquiring the user feedback via an operation interface used by the user; note the checkboxes for selecting relevant results are interpreted as a useful button, the checkboxes for selecting irrelevant results are interpreted as a non-display button, the option to execute the query is interpreted as a display button, and the “improve these search results based on the selected relevant documents” may be interpreted as the redisplay button”.  When combined with the previous references this would be for the second search results as taught by Takano),
increasing the score indicating the usefulness of a particular second search result responsive to the useful button, the display button, or the redisplay button being depressed in relation to the particular second search result (Chitiveli, figure 4, [0026-0029, 0030-0033], note user feedback for determining if the items in the search result were useful or not, note useful/relevant feedback increases the similarity score and irrelevant feedback decreases the score.  When combined with the previous references this would be for the second search results as taught by Takano).
decreasing the score indicating the usefulness of the particular second search result responsive to the non-display button being depressed in relation to the particular second search result (Chitiveli, figure 4, [0026-0029, 0030-0033], note user feedback for determining if the items in the search result were useful or not, note useful/relevant feedback increases the similarity score and irrelevant feedback decreases the score.  When combined with the previous references this would be for the second search results as taught by Takano).  
controlling whether to display each second search result, based on the score indicating the usefulness of the second search result (Chitiveli, figure 4, [0030-0033, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user; note similarity score based on user feedback and usefulness training classifier.  When combined with the previous references this would be for the second search results as taught by Takano).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli as modified because this would improve the relevancy of search results (Chitiveli, abstract, [0005]). 
While Takano as modified teaches calculating relevancy scores for the search results and controlling wither to display the results based on those scores, Takano as modified doesn’t specifically teach calculating a first distance between the first search information and each second search result, based on a number of search iterations from the first search result to the second search result; controlling whether to display each second search result, based on the first distance related to the second search result; determining whether a search related to a particular second information source can be executed, based on limiting information indicating an execution condition for the search being permissible as to the particular second information source, the limiting information being set with respect to the particular second information source, and usage history information indicating an execution search history in the particular second information source; controlling whether to acquire any second search result from the particular second19Docket No. J-18-0235 information source, based on a determination result in determining whether the search related to the particular second information source can be executed; and updating the usage history information when acquiring the search result from the particular second information source; the usage history information is a used time and a usage time, and the limiting information is a time limit; however, Dhoopar is in the same field of endeavor, information retrieval, and Dhoopar teaches: 
calculating a first distance between the first search information and each second search result, based on a number of search iterations from the first search result to the second search result (Dhoopar, claim 10, figure 2, [0012-0013, 0079], note calculating scores based on the distance from the matched query to the end query which is interpreted as a distance from the first query to the second search result since the end query is the query that indicates a successful session.  When combined with the previous references this would be for the second search results as taught by Takano).
controlling whether to display each second search result, based on the first distance related to the second search result and the score indicating the usefulness of the second search result (Dhoopar, [0118-0119, 0122], note performing similarity analysis and calculating a similarity score between the query result of the current query to all the query results from the pattern graph which is based on the distance of the query to the results; note removing irrelevant results that are below the similarity score threshold.  The similarity score is based off of more than just the distance and when combined with the previously cited references would include the score indicating the usefulness of the search result.  Additionally, when combined with the previous references this would be for the second search results as taught by Takano).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar as modified because this would improve the search results returned and improve the speed at which the desired result is obtained (Dhoopar, [0003-0005]).
While Takano as modified teaches evaluating search results, Takano as modified doesn’t specifically teach the operations further comprise: determining whether a search related to a particular second information source can be executed, based on limiting information indicating an execution condition for the search being permissible as to the particular second information source, the limiting information being set with respect to the particular second information source, and usage history information indicating an execution search history in the particular second information source; controlling whether to acquire any second search result from the particular second19Docket No. J-18-0235 information source, based on a determination result in determining whether the search related to the particular second information source can be executed; and updating the usage history information when acquiring the search result from the particular second information source; the usage history information is a used time and a usage time, and the limiting information is a time limit.  However, Montana is in the same field of endeavor, information retrieval, and Montana teaches:
inhibiting display of one or more other of the second search results that have a similarity to the one or more of the second search results and that have been redundantly acquired with the one or more of the second search results (Montana; figure 8, [0040, 0061], note de-duplicating collected data in the data store from the content sources.  When combined with the previously cited references this would teach removing redundant results, e.g. not storing them in the collected data, that were acquired with the one or more second search results as taught by Takano, Chitiveli, and Dhoopar);
displaying the data (Montana, [0028], note displaying results);
determining whether a search related to a particular second information source can be executed, based on limiting information indicating an execution condition for the search being permissible as to the particular second information source, the limiting information being set with respect to the particular second information source, and usage history information indicating an execution search history in the particular second information source (Montana, [0004], note sources monitoring searches by limiting the number of times a user can search the source in a given day.  This is interpreted to included determining if a user can search the source based on the limiting information since the user is limited.  When combined with the previous references this would be for the second information sources as taught by Takano); 
controlling whether to acquire any second search result from the particular second19Docket No. J-18-0235 information source, based on a determination result in determining whether the search related to the particular second information source can be executed (Montana, [0004], note sources monitoring searches by limiting/controlling the number of times a user can search the source in a given day.  When combined with the previous references this would be for the second information sources as taught by Takano); and 
updating the usage history information when acquiring the search result from the particular second information source (Montana, [0004], note sources monitoring searches by limiting the number of times a user can search the source in a given day and determining if a user can search the source based on the limiting information.  It is inherent that the usage history information has been acquired and updated because the system would not work otherwise.  When combined with the previous references this would be for the second information sources as taught by Takano).  
the usage history information is a used time and a usage time, and the limiting information is a time limit (Montana, [0004], note the usage history is a used/usage time and the time limit is a day of usage);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Montana as modified because this would improve system performance by reducing resource strain on the information sources (Montana, [0004]).

Regarding Claim 5:
Takano as modified shows the system as disclosed above;
Takano as modified further teaches:
wherein each second search result is displayed when the score indicating the usefulness of the second search result is greater than or equal to the first distance between the first search information and the second search result (Chitiveli, figure 4, [0031-0032, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user, and when they are above the threshold they are kept/added to the improved search result and displayed to the user; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references this would be for the second search results as taught by Takano and the threshold may be the similarity score taught by Dhoopar which is based on the distance) (Dhoopar, [0118-0119, 0122], note performing similarity analysis and calculating a similarity score between the query result of the current query to all the query results from the pattern graph which is based on the distance of the query to the results; note removing irrelevant results that are below the similarity score threshold.  The similarity score is based off of more than just the distance and when combined with the previously cited references would include the score taught by Takano to determine irrelevant results to remove).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli as modified because this would improve the relevancy of search results (Chitiveli, abstract, [0005])  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar as modified because this would improve the search results returned and improve the speed at which the desired result is obtained (Dhoopar, [0003-0005]).

Regarding Claim 7:
Takano as modified shows the system as disclosed above;
Takano as modified further teaches:
wherein the operation interface is further an interface for an instruction to change a display state of each second search result (Chitiveli, figure 4, [0026, 0030-0031, 0033, 0038], note displaying the improves search results to the user; note acquiring the user feedback via an operation interface used by the user and instructions to change the search results.  When combined with the previous references this would be for the second search results as taught by Takano), and 
the operations further comprise: based on the instruction accepted through the operation interface, decreasing the score indicating the usefulness of the particular second search result when an instruction to set the particular second search result to non-display is given as to the particular second search result, and increasing the score indicating the usefulness of the particular second search result when an instruction to display the non-displayed search result is given as to the particular second search result (Chitiveli, abstract, figure 4, [0026-0029, 0030-0033], note user feedback for determining if the items in the search result were useful or not, note useful/relevant feedback increases the similarity score and irrelevant feedback decreases the score. While Chitiveli doesn’t specifically state setting a result to non-display or display Chitiveli does teach indicating whether a given result is relevant or not relevant.  Since the non-relevant results are no longer displayed in the improved search, marking results as relevant or not relevant is interpreted as marking them as displayed or non-displayed.  When combined with the previous references this would be for the second search results as taught by Takano).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli as modified because this would improve the relevancy of search results (Chitiveli, abstract, [0005]).

Regarding Claim 8:
Takano as modified shows the system as disclosed above;
Takano as modified further teaches:
wherein the operations further comprise: when the score indicating the usefulness of the particular second search result is greater than or equal to the first distance, using the particular second search result as the second search information when iteratively acquiring the second search results (Chitiveli, figure 4, [0030-0033, 0038], note results above the threshold are kept/added to the improved search results; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references this would be for the second search results as taught by Takano and the threshold may be the similarity score taught by Dhoopar which is based on the distance) (Dhoopar, [0118-0119, 0122], note performing similarity analysis and calculating a similarity score between the query result of the current query to all the query results from the pattern graph which is based on the distance of the query to the results; note removing irrelevant results that are below the similarity score threshold), and 
when the score indicating the usefulness of the particular second search result is less than the first distance, no longer using the particular second search result as the second search information when iteratively acquiring the second search result (Chitiveli, figure 4, [0030-0033, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references this would be for the second results as taught by Takano and the threshold may be the similarity score taught by Dhoopar which is based on the distance) (Dhoopar, [0118-0119, 0122], note performing similarity analysis and calculating a similarity score between the query result of the current query to all the query results from the pattern graph which is based on the distance of the query to the results; note removing irrelevant results that are below the similarity score threshold).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli as modified because this would improve the relevancy of search results (Chitiveli, abstract, [0005])  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar as modified because this would improve the search results returned and improve the speed at which the desired result is obtained (Dhoopar, [0003-0005]).

Regarding Claim 10:
Takano as modified shows the system as disclosed above;
Takano as modified further teaches:
wherein the limiting information at least includes time limit information indicating a period, and search count limit information indicating a number of executable searches related to the particular second information source during the period (Montana, [0004], note the time limit is a day and limiting the number of queries for that time period is interpreted as the search count limit.  When combined with the previous references this would be for the second information sources as taught by Takano),
the usage history information chronologically includes at least information by which any executed search related to the particular second information source is identifiable (Montana, [0004], note sources monitoring searches by limiting the number of times a user can search the source in a given day, which means executed searches related to the second source are identifiable or else the system would not work.  When combined with the previous references this would be for the second information sources as taught by Takano), and 
the operations further comprise: acquiring, from the usage history information, a number of executed searches related to the particular second information source in the period indicated by the time limit information; and when the number of executed searches is less than the number of executable searches indicated by the search count limit information, determining that another search related to the particular second information source can be executed (Montana, [0004], note sources monitoring searches by limiting/controlling the number of times a user can search the source in a given day, which means the number of executed searches related to the particular source within the time period was acquired or else it would not work.  When combined with the previous references this would be for the second information sources as taught by Takano).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Montana as modified because this would improve system performance by reducing resource strain on the information sources (Montana, [0004]).

Regarding Claim 11:
Takano as modified shows the system as disclosed above;
Takano as modified further teaches:
wherein the operations further comprises: storing the score indicating the usefulness of each second search result (Chitiveli, [0023], note the storage includes the user feedback and similarity scores.  When combined with the previous references this would be for the second search results as taught by Takano); and
when the score indicating the usefulness of each second search result is greater than or equal to the first distance related to the search result, displaying the second search result (Chitiveli, figure 4, [0031-0032, 0038], note documents falling below the threshold may be excluded from the search results, e.g. not displayed to the user, and when they are above the threshold they are kept/added to the improved search result and displayed to the user; note the threshold may be a similarity score threshold or configured by the user and when combined with the other references this would be for the second search results as taught by Takano and the threshold may be the similarity score taught by Dhoopar which is based on the distance) (Dhoopar, [0118-0119, 0122], note performing similarity analysis and calculating a similarity score between the query result of the current query to all the query results from the pattern graph which is based on the distance of the query to the results; note removing irrelevant results that are below the similarity score threshold.  The similarity score is based off of more than just the distance and when combined with the previously cited references would include the score taught by Takano to determine irrelevant results to remove).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli as modified because this would improve the relevancy of search results (Chitiveli, abstract, [0005])  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Dhoopar as modified because this would improve the search results returned and improve the speed at which the desired result is obtained (Dhoopar, [0003-0005]).

Regarding Claim 12:
Takano as modified shows the system as disclosed above;
Takano as modified further teaches:
wherein, the operations further comprise: inhibiting display of any second search result being already displayed (Chitiveli, figure 4, [0026-0028, 0030-0033, 0038], note acquiring user feedback and marking search results as not relevant, note documents falling below the threshold may be excluded from the search results, e.g. inhibiting display of the displayed search result in the improves search results.  When combined with the previous references this would be for the second search results as taught by Takano).  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Chitiveli as modified because this would improve the relevancy of search results (Chitiveli, abstract, [0005]). 

Claim 13 discloses substantially the same limitations as claim 1 respectively, except claim 13 is directed to a method while claim 1 is directed to a system. Therefore claim 13 is rejected under the same rationale set forth for claim 1.

Claim 14 discloses substantially the same limitations as claim 1 respectively, except claim 14 is directed to a non-transitory computer-readable recording medium while claim 1 is directed to a system. Therefore claim 14 is rejected under the same rationale set forth for claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zukovsky et al. (US2013/0297590) teaches user evaluation buttons for search results;
Regan et al. (US2013/0018867), Taylor et al. (US2010/0306213), DiTomaso et al. (US2018/0081975), and Hansen et al. (US10726020) teach merging search results and removing redundant entries;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             11/5/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152